DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an optical fiber coupled to a UV light source and an illumination source as recited in claims 1 and 10 as amended must be shown or the feature(s) canceled from the claim(s). Note: applicant’s specification describes that optical fiber 210 is coupled to one or more illumination/light sources (see Par. 0037). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 as amended recites the limitation “an ultraviolet (UV) optical fiber optically coupled to a UV light source, the UV optical fiber projecting a UV laser beam, from the UV light source” in lines 7-8. It’s not clear from the claim language or the written description whether the UV light source is a laser source or it comprises one or more UV light sources including a UV laser. Hence, this limitation renders indefinite claims 1-9.
Note: in this Office Action, such limitation is treated that the recited UV light source comprises a UV laser source.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Farley, Pub. No. U.S. 2016/0120699 in view of Horn et al., Pub. No. U.S. 2019/0175300 (hereinafter referred to as “Horn’).
Regarding claim 1, Farley discloses a vitrectomy probe for treating an eye of a patient (see the abstract), the probe comprising: a body 112 adapted for grasping of a user/surgeon; and a disruption element extending from the body, the disruption element comprising: a needle 216 comprising a main lumen 312 and a port at a distal end of the needle (see the abstract. Figs. 2 and 3A, and Pars. 0006-0008, 0023-0024); and an optical fiber 210 adapted to direct laser beams generated by a laser source 614 (see Fig. 6, and Pars. 0023, 0025-0027, 0044), the optical fiber projecting the laser beams for irradiating an area proximate the port.
Farley further teaches that the use of optical fiber illuminator with a microsurgical cutting probe is well known in the art (see Par. 0003). However, he does not teach an illumination source or that the optical fiber is coupled to an illumination light source in addition to the laser source as claimed.  Horn  discloses an alternative microsurgical/vitrectomy probe adapted for treatment of a patient’s eye, the probe comprising: a surgical laser system 105, an illumination light source 110; a multi-core optical fiber 130 optically coupled to the surgical 
Regarding claim 2, the main lumen 312 is an aspiration lumen for extracting vitreous material that is severed by the laser beam projected from the optical fiber (see Fig. 3A and Par. 0034).
Regarding claim 3, the laser beam from the optical fiber is projected between the port and the aspiration lumen (see Fig. 3A and Pars. 0033-0034).
Regarding claim 7, the probe further comprises an actuator/agitator 214 for controlling the movement of the optical fiber (see Fig. 2, and Pars. 0027, 0031).
Regarding claim 8, the laser beams are directed towards the distal end of the needle to cut collagen fibers of a vitreous material entering port 212 (see Figs. 2-3B).
Regarding claim 9, the optical fiber emits the laser beams in a converging pattern across port 212 as claimed (see Fig. 3A).
Claims 5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Farley in view of Horn as applied to claims 1-3 and 6-9 above, and further in view of Berlin, U.S. Patent No. 6,251,103.
Farley, described above, teaches a vitrectomy probe for surgical treatment of a patient's eye, but he does not teach the use of an ultraviolet laser as claimed. Furthermore, although Farley discloses a laser source for providing the desired treatment, he does not teach the type of the laser source or its output wavelength. However, the use of UV laser sources for vitrectomy treatment is well known in the art. Berlin discloses an alternative probe/device configured for treatment of various eye conditions including vitrectomy treatment (see the abstract. Figs. 1-3, col. 1 lines 14-34, and col. 2 lines 28-43), the device comprising an ultraviolet excimer laser providing treatment radiation in the wavelength range of 193 nm to 351 nm (see col. 4 lines 6-13, col. 6 lines 2-4, and claims 1 and 5). Hence, at the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to modify Farley in view of Berlin to use an ultraviolet laser as an alternative means for providing the vitrectomy treatment. It is known in the art that the use of ultraviolet laser light is suitable for ablating ocular tissue such as the collagen fibers of the vitreous material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see the following references:
Farley, Pub. No. 2019/0209372, see Figs. 1-5 and 7.
LaBelle et al., Pub. No. 2018/0140179, see Fig. 7.
Smith, U.S. Pat. No. 8,480,233, see Figs 1 and 6.
Smith, U.S. Pat. No. 4,122,853, see Figs 2, 4, and 7.
Fritch et al., U.S. Pat. No. 4,607,622, see Figs. 2, 5, and 6.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
July 26, 2017